SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52761 BISCAYNE ACQUISITION GROUP, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8090928 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5775 Blue Lagoon Drive Suite 100 Miami, Florida 33126 (Address of principal executive offices) (Zip Code) (786)888-4567 (Issuer’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2008 Common Stock, $.001 par value per share 4,260,000 shares -1- BISCAYNE ACQUISITION GROUP, INC. TABLE OF CONTENTS PAGE Part I Financial Information 3 Item1. Financial Statements(unaudited). 3 Balance Sheet 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item4. Controls and Procedures. 15 Part II Other Information 15 I Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item6. Exhibits. 16 Signatures 17 -2- PART I FINANCIAL INFORMATION Item 1. Financial Statements. Biscayne Acquisition Group, Inc. (A Development Stage Company) Financial Statements March 31, 2008 (Unaudited) CONTENTS Page Financial Statements: Balance Sheets - As of March 31, 2008 (Unaudited) and December 31, 2007 (Audited) 4 Statements of Operations - For the three months ended March 31, 2008 and 2007 and for the period from December 22, 2006 (inception) to March 31, 2008 (Unaudited) 5 Statements of Cash Flows - For the three months ended March 31, 2008 and 2007 and for the period from December 22, 2006 (inception) to March 31, 2008 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 -3- Biscayne Acquisition Group, Inc. (A Development Stage Company) Balance Sheets March 31, 2008 December 31, 2007 (Unaudited) (Audited) Assets Current Assets Cash $ 2,310 $ 2,545 Total Current Assets 2,310 2,545 Total Assets $ 2,310 $ 2,545 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities: Accrued Expenses $ 3,585 $ - Total Current Liabilites 3,585 - Stockholders’ Equity (Deficit) Preferred stock (no par value, 5,000,000 shares authorized, none issued and outstanding) - - Common stock ($0.001 par value, 100,000,000 shares authorized, 4,260,000 shares issued and outstanding at March 31, 2008 and 4,210,000 shares issued and outstanding at December 31, 2007) 4,260 4,210 Additional paid in capital 22,266 18,424 Deficit accumulated during development stage (27,801 ) (20,089 ) Total Stockholders’ Equity (Deficit) (1,275 ) 2,545 Total Liabilites and Stockholders' Equity (Deficit) $ 2,310 $ 2,545 See accompanying notes to unaudited financial statements. -4- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended March 31, For the Period from December 22, 2006 (inception) to March 31, 2008 2008 2007 Revenues $ - $ - $ - Operating expenses General and administrative 7,712 445 27,801 Total operating expenses 7,712 445 27,801 Loss from operations (7,712 ) (445 ) (27,801 ) Net loss $ (7,712 ) $ (445 ) $ (27,801 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 4,255,385 2,000,000 3,118,409 See accompanying notes to unaudited financial statements. -5- Biscayne Acquisition Group, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, For the Period from December 22, 2006 ( Inception ) to March 31, 2008 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,712 ) $ (445 ) $ (27,801 ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services - related party 2,063 250 9,710 Changes in operation assets and liabilities Increase in accrued expenses 3,585 - 3,585 Net Cash Used In Operating Activities (2,064 ) (195 ) (14,506 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - related party - - 4,000 Proceeds from sale of common stock 1,250 - 6,500 Contributed capital - related parties 579 150 6,316 Net Cash Provided By Financing Activities 1,829 150 16,816 Net increase (decrease) in cash (235 ) (45 ) 2,310 Cash - beginning of period 2,545 2,000 - Cash - end of period $ 2,310 $ 1,955 $ 2,310 Supplemental Disclosure of Cash Flow Information Cash paid during the period for: Income taxes $ - $ - $ - Interest $ - $ - $ - See accompanying notes to unaudited financial statements. -6- Biscayne Acquisition Group, Inc. (A Development Stage Company) Notes to Financial Statements March 31, (Unaudited) Note 1 Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, stockholders’ equity or cash flows.
